Citation Nr: 0622361	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified that he served in the aircraft launch 
and recovery division on the U.S.S. Yorktown aircraft carrier 
from 1964 to 1967, and was not provided any hearing 
protection for the first several years when he served on the 
flight deck and then received only a little cotton helmet 
(like what was worn by pilots in World War II) for his second 
tour.

At a VA examination in December 2002, the veteran was 
diagnosed with moderately severe high frequency sensorineural 
hearing loss bilaterally.  The examiner also noted that the 
veteran reported having had tinnitus for approximately 30 
years (and at his hearing, the veteran indicated that his 
tinnitus began in service).  However, the examiner failed to 
provide opinions regarding the etiology for either the 
hearing loss or the tinnitus.  Opinions as to the etiology of 
the veteran's hearing loss and tinnitus are necessary. 

The veteran testified that he was receiving treatment for his 
PTSD at the VA, but those records have not been associated 
with the claim file.

Accordingly, the case is REMANDED for the following:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in New 
Orleans, Louisiana.

2.  Schedule the veteran for a 
psychiatric examination with an 
appropriate medical professional.  The 
examiner should be provided with the 
veteran's claim file in conjunction with 
the examination.  Any opinion rendered 
must be supported by a complete 
rationale.  The examiner should determine 
whether the veteran has a psychiatric 
disability, including PTSD, and, if so, 
should offer an opinion as to whether it 
is as likely as not (a 50 percent 
probability or greater) that the 
psychiatric disability was either caused 
by or began during the veteran's military 
service.  If a diagnosis of PTSD is 
rendered, the examiner should indicate 
whether it was caused by an in-service 
stressor. 

3.  The veteran should also be scheduled 
for a hearing examination with an 
appropriate medical professional.  The 
examiner must be provided with the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
veteran's hearing loss is related to the 
veteran's military service.  The examiner 
should also determine whether the veteran 
has tinnitus and, if so, should offer an 
opinion as to whether it is as likely as 
not that tinnitus is related to the 
veteran's military service.  Any opinion 
rendered must be supported by a complete 
rationale.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


